Citation Nr: 0625286	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Health Care System in 
Mare Island, California



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a non-VA facility 
for a period starting on February 21, 2005.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in December 1944 and 
from June 1945 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veteran's Affairs (VA) 
Northern California Health Care System (VANCHCS) (Medical 
System), in Mare Island, California.  The claims file came to 
the Board through the VA Regional Office (RO) in Oakland, 
California.

In February 2006, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge who, in August 
2006, granted the veteran's motion to advance his case on the 
Board's docket. 

During his recent hearing, and in written statements in 
support of his claim, the veteran said he was treated for 
rhabdomyolysis caused by a toxic and near fatal reaction to 
statin drugs prescribed by VA physicians.  In an April 2005 
written statement, he said the doctors never cautioned or 
admonished him about these drugs.  By these statements, it 
may be that the veteran seeks to raise a claim for benefits 
pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).  As 
the veteran's intent is unclear, if he does wish to pursue 
such a claim, he is encouraged to contact the RO about filing 
a claim for benefits pursuant to 38 U.S.C.A. § 1151.

The appeal is REMANDED to the Medical System via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran seeks reimbursement of medical expenses incurred 
at a private medical facility, the Enloe Medical Center 
(E.M.C.), starting on February 21, 2005.  

The veteran has not argued, nor does the evidence suggest, 
that prior authorization per se for private medical treatment 
from February 21, 2005, was obtained.  Thus, the pertinent 
issue is whether he is eligible for reimbursement for medical 
services that were not previously authorized.  See 
38 U.S.C.A. §§ 1703(a) and 1728(a) (West 2002).

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§§ 17.120 (2005).  Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  However, treatment 
can be for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability.  38 C.F.R. § 17.52 (2005).  The record 
reflects that the veteran has a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) that was awarded in April 2001 and that 
has been in effect since November 2000.  Therefore, he does 
have a total disability permanent in nature that results from 
service- connected disabilities.  38 C.F.R. § 17.120(a)(3) 
(2005).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b),(c).

In his written and oral statements in support of his claim, 
the veteran, who is a physician, maintains that he 
experienced muscular weakness and shortness of breath.  He 
said that when he called the VA medical facilities in Chico, 
Martinez, and Redding, California, he received a voicemail 
message to the effect that if the symptoms were severe 
enough, he should consult a local emergency facility and, 
thus, that VA medical facilities were unavailable (as it was 
a national holiday).  The veteran said he followed that 
guidance and he was hospitalized on an emergent basis at the 
E.M.C., where he was admitted to intensive care and diagnosed 
with renal failure and rhabdomyolysis.  He said transfer was 
impossible and testified that he was hospitalized for nearly 
five weeks, until approximately March 26, 2005, and remained 
on hemodialysis daily, on a catheter, and on constant 
intravenous.  He said he received Medicare benefits.

In support of his claim, the veteran submitted an April 2005 
signed statement from D.L.M., M.D., said that, on February 
21, 2005, the veteran's wife called and described his sudden 
onset of extreme muscular weakness and pain, with difficulty 
ambulating and breathing.  Dr. D.L.M. advised her to seek 
emergent care at the E.M.C. but she said she preferred to 
continue with VA where they were patients.  Dr. D.L.M. 
advised her to contact VA immediately and arrange for the 
veteran's VA hospitalization.  The physician noted that the 
veteran's wife was advised by VA that the veteran could not 
be seen because of the weekend.  According to Dr. D.L.M., due 
to the veteran's acute progressive symptoms, including 
shortness of breath, she took him to the E.M.C. where renal 
failure, proteinuria, and acute urinary retention were found, 
requiring immediate catherization.  The veteran also required 
acute hemodialysis and other treatment.  Dr. D.L.M. said the 
veteran's near-fatal illness was acute rhabdomyolysis due to 
statin drugs and was a "true life-threatening emergency".

The veteran also submitted an April 2005 signed statement 
from M.I.S., M.D., the attending nephrologist who treated him 
on admission when he was found to have severe rhabdomyolysis, 
and also provided on-going medical care.  Dr. M.I.S. said 
that, shortly after admission, the veteran developed 
shortness of breath that required his transfer to an 
intensive care unit to monitor for respiratory failure.  On 
the second day of admission, Dr. M.I.S. said that he 
developed acute renal failure and iron-deficient anemia.  As 
the primary consultant involved in the veteran's case, she 
said it was "beyond doubt that [the veteran's] presenting 
condition was life-threatening, requiring emergency 
hospitalization and critical level of monitoring and 
treatment." 

While the veteran has provided a copy of the initial E.M.C. 
emergency room records dated February 21, 2005, and 
laboratory tests results dated later that month and during 
Mach 2005, the medical records of his hospitalization after 
February 21, 2005 are not in the claims file.  Thus, the 
records relied upon by Dr. M.I.S. in describing the veteran's 
condition are not in the claims file.  The Board believes the 
E.M.C. records regarding the veteran's treatment must be 
obtained prior to consideration of his claim.   

Moreover, the Board notes that, in the July 2005 statement of 
the case (SOC), the reason offered for the VANCHCS' decision 
that denied the veteran's claim was that the veteran's 
"[c]laim was denied due to not an emergency, VA facilities 
were available and has other insurance benefits."  However, 
no medical detail was provided and no reasons and bases were 
included as to how this determination was reached.  The Board 
believes this must be done prior to appellate consideration 
of the veteran's claim.  It is, for instance unclear how the 
determination of no emergency was made.

Accordingly, the case is REMANDED for the following actions:

1.	After obtaining requisite authorization 
from the veteran, the RO should obtain 
all medical records regarding the 
veteran's treatment at Enloe Medical 
Center, 1531 The Esplanade, Chico, 
California 95926, from February 21, 
2005 until his discharge on or about 
March 26, 2005.

2.	Then, the VANCHCS should review the 
veteran's claim.  As set out below in 
discussion of further action, medical 
reasons and bases shall be clearly set 
forth as to the applicable elements, 
with reference to records and medical 
findings.  If the benefits sought on 
appeal are denied, the veteran should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the July 2005 
SOC.  The SSOC must contain a clear 
explanation of why the claim was 
denied, including medical detail of why 
the veteran's claim was not considered 
an emergency and why VA facilities were 
considered available.  A medical 
doctor's opinion is requested.  To the 
extent there is disagreement with 
opinions on file, medical reasoning 
should be set out.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



